RESPONSE TO AMENDMENT
The amendment filed 8-19-20 has been entered into the record.  Claims 13-18 have been cancelled.  Claims 1-12 are pending and under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejections Withdrawn
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendment to the claims and Applicant’s arguments.  

Rejections Maintained
Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 46 and 47 of US 9,872,924 in view of  Chamberlin et al (8,802,820 with an earlier filing date of October 31, 2007) and EP 1155702 A1 published 11-21-2001; of record. 
Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9 and 17 of U.S. Patent No. 9,808,537 in view of Chamberlin et al (8,802,820 with an earlier filing date of October 31, 2007.  
Inasmuch as, Applicant has traversed together these rejections together, they will be rebutted together.
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that a species can be novel and unobvious over a genus and that a dominant patent cannot support a double patenting rejection.  This is not persuasive in that the patent claims were used to render obvious the treatment by means of the claimed species in view of secondary references which teach the missing elements of the patented claims.  The patent alone was not asserted to anticipate the claims and as such, the Office did not assert dominance per se.  Applicant merely argues that the genus is vast and that there is no motivation to alter the structure in the manner provided.  This is not persuasive, the patented claims specifically teach use of the drug conjugates to treat breast cancer.  The antibodies used Graham v John Deere Co criteria and meet the legal requirements for Obvious Double Patenting.  The rejections are maintained.

New Rejection Based on IDS
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 14, 15 and 17 of U.S. Patent No. 10,195,288 in view of Chamberlin et al (8,802,820 with an earlier filing date of October 31, 2007)
The ‘288 patent teaches treatment of tumor and/or cancer comprising administering the antibody drug conjugate of claim 1 which encompasses the drug-linker conjugate structure specifically called in claim 4 
    PNG
    media_image1.png
    28
    310
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    309
    media_image2.png
    Greyscale
(see claim 17).  The ‘288 patent specifically claims use of the antibody drug conjugated as applied to breast cancer (see claim 15).  The patented claims differ by not teaching an anti-HER2 antibody drug conjugate according to claim 4 for the treatment of breast cancer as contemplated by the claimed conjugate.
Chamberlin et al the antibody Herceptin and anti-Her2 antibody which is known in the art to be commercially available for the treatment of breast cancer (see column 28, lines 44-56) 
It would have been prima facie obvious to conjugate the anti-Her2 antibody of Chamberlin et al to the drug linker structure of claim 4 :
    PNG
    media_image1.png
    28
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    309
    media_image2.png
    Greyscale
 for the treatment of breast cancer because Chamberlin et al teach antibodies that bind Her2 are and tratstuzumab in particular are known to be useful for the treatment of breast cancer.

  

Status of Claims
Claims 1-12 stand rejected.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645